Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 7-18 and 20-24) in the reply filed on March 26, 2021 is acknowledged.
Claims 15, and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (no dispersing agent), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 26, 2021.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-14, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation, “the surface of the wing does not experience icing.” However, the claim is directed to a CNT containing article and a generic substrate. It is unclear if this wing is the substrate from line 2 of the claim. In other words, Claim 7 recites the limitation "the surface of the wing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 7-14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,732,238. 
Although the claims at issue are not identical, they are not patentably distinct from each other because US’238 discloses a layered CNT article having the same components, with the same thickness and resistance, which is same/similar composition as claimed by applicant, which would result in the claimed property (anti-icing capability as claimed, see ll. 7-9 of Claim 7). 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the US’238 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Claims 7-14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,358,562. 
Although the claims at issue are not identical, they are not patentably distinct from each other because US’562 discloses a layered CNT article having the same components, with the same thickness and resistance, which is same/similar composition as claimed by applicant, which would result in the claimed property (anti-icing capability as claimed, see ll. 7-9 of Claim 7). 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the US’562 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 7-9, 11-12, 16-18 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Glatkowski et al. (US 2008/0135815; Glatkowski) in view of Heintz et al. (WO2008/085550; Heintz) and further in view of Luo et al. (US 2006/0113510; Luo). Wu et al. (Transparent, Conductive Carbon Nanotube Films, Science, Vol. 305, 2004, pp.1273-1276; Wu) presented as evidence of the resistivity of the layer.
Claims 7-9, 11, 12 and 25: Glatkowski teaches an article comprising a carbon-nanotube containing composition on a substrate. Abs. Glatkowski teaches that the concentration of carbon nanotubes in the dispersion is in the range of 10-3000 mg/L. [0020]. Glatkowski teaches that it is known in the prior art that these concentrations lead to a sheet resistance in the range of 10-109 Ohms/Square. [0016]. Glatkowski teaches a polymeric topcoat over the CNT layer, which locks the CNT structure, and provide protection to the CNT layer. [0038]. Glatkowski teaches the CNT layer is deposited with a fugitive viscosity modifier, [0021], which increases the viscosity of the coating and aids in the deposition and drying. [0022]. The viscosity modifier is mostly removed during the removal of the solvent (thus creating an underlying CNT layer comprising less than 50 mass% of coating polymer within the layer; and containing no residual dispersing agent or surfactant). [0031]. 
Glatkowski does not explicitly disclose the polymer utilized for the topcoat. However, Heintz in the field of conductive coatings comprising carbon nanotubes teaches that topcoats can be selected from polyurethane. p. 15, ll. 3-6. The selection of polyurethane can also serve in thermal conduction to transfer heat to the surface. p.15, ll. 9-13. 

	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the article of Glatkowski and select polyurethane as the topcoat polymer because Heintz teaches that it is a suitable known polymer for CNT topcoats and has the added benefit of conductive heat, which is desired in certain applications.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to optimize the thickness of the topcoat to achieve the desired lock-in structure, provide environmental protection or desired conduction to transfer heat. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Glatkowski/Heintz disclose the polyurethane topcoat as shown above. Glatkowski/Heintz also disclose a reason to optimize the thickness of the topcoat. However, they do not disclose the particular range of suitable thicknesses.
However, Luo discloses CNT conductive layers, which are topcoated with polymeric layers. Fig.1. The topcoat is applied to protect the CNT layer from the environment as discussed by Glatkowski. [0043]. The topcoat can be made from polyurethanes. Id. Luo applies the topcoat at a thickness of 0.5-5000nm. [0034]. 
In the absence of the thickness of the layer of the topcoat of Glatkowski/Heintz, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to look at the 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
 
The examiner notes that the article  has a similar composition as claimed by applicant, (i.e. CNT network layer with a polyurethane topcoat having a thickness within the claimed range, Luo at [0034], in which both Glatkowski and Heintz disclose sheets resistances that overlap the claimed range) which would result in the claimed property (anti-icing capability as claimed). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Glatkowski/Heintz/Luo product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	

Re Claim 16: The examiner notes that the polyurethane has a similar composition as claimed by applicant, (i.e. polyurethane layer having a thickness of at least 0.250 microns and in direct contact with the CNT layer) which would result in the claimed property (shielding effectiveness greater than 20 dB). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Glatkowski/Heintz/Luo product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 


Re Claims 17, 18: Glatkowski teaches the method as shown above for formation of thin CNT coatings that functions as electrical conductors. [0011]. Heintz in the field of conductive coatings comprising carbon nanotubes teaches their use in aircraft wings which allows for melting of ice present in the surface and prevent further buildup. p.6 ll. 16-20. When a voltage is applied, resistive heating is generated in the conductive coating. p. 6 ll. 20-25.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the article of Glatkowski and utilize the CNT conductive coating on an aircraft wing because Heintz teaches it is known in the art to utilize them by taking advantage of their conductive properties and apply resistive heating to prevent melt ice and prevent its formation which is beneficial in the art.

Claim(s) 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Glatkowski et al. (Glatkowski) in view of Heintz et al. (Heintz), Luo et al. (Luo) and further in view of Heintz et al. (WO2008/054473; Heintz2, cited in IDS)
Glatkowski/Heintz/Luo teaches the CNT containing article as shown above. Glatkowski does not explicitly teach that the CNT layer is p-doped.
However, Heintz2 teaches conductive carbon nanotube layers. p. 3 ll. 4-16). The CNT layer is doped so as to improve electrical conductivity or optical transmission by shifting the band gaps and fermi level which the dopant agent modifies. p. 4 ll. 5-10, 17-20. Heintz2 teaches that a preferred dopant includes thionyl chloride which is a p-type dopant. p.4 ll.24-32. Heintz2 teaches that the preferred CNT content is at least 90 weight% (page 73 lines 8-19).


	Claim(s) 13-16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Glatkowski et al. (Glatkowski) in view of Heintz et al. (Heintz), Luo et al. (Luo) and further in view of Chung (US 4,487,913; Chung)
Re Claims 13-15: Glatkowski/Heintz/Luo teaches the article as shown above comprising a carbon nanotube layer and a polyurethane topcoat. Although Heintz discloses suitable polyurethanes, it is unclear from the tradenames what the chemical composition of the polyurethane is.
However, Chung in the field of polyurethanes used for anti-icing component--which is the same purpose as Glatkowski/Heintz—teaches the use of polyester polyurethanes. Abs.; col.2 ll. 21-25. Chung teaches the polyurethanes are formed from a reaction product of an aliphatic dicarboxylic acid and a glycol. col. 2, ll. 27-31. The aliphatic dicarboxylic acid can be selected from azelaic acid. col. 2, ll. 48-53. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the article of Glatkowski/Heintz/Luo and form the polyurethane topcoat with a polyurethane produced by a reaction product of azelaic acid as taught by Chung because it is known as suitable for the particular use, particularly for anti-icing of aircraft.

Re Claim 16: The examiner notes that the polyurethane has a similar composition, and dimension as claimed by applicant, (i.e. polyurethane comprising an azelaic ester moiety having a thickness of at least 0.250 microns and in direct contact with the CNT layer) which would result in the claimed property (shielding effectiveness greater than 20 dB). The burden is upon the Applicant to prove 

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that Glatkowski’s method only results in sheet resistances of 2x103 to 107 ohm/square. p.6.
Although the figures show examples of particular examples, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Taken in context, Glatkowski discloses that the prior art range is in the range of 10 to 109 ohm/square. The invention of Glatkowski wants to maintain these properties, but allows coating over the entire CNT concentration range and still be useful with traditional coating processes.

Applicant argues that applying Luo would resulting in a CNT layer with high resistances outside of the scope of Claim 1. p.7. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Luo suggests suitable thicknesses for the topcoat, the teachings of formation of the topcoat are not incorporated in the present combination. Glatkowski forms a protective topcoat in its method but does not disclose the thickness.

Applicant argues that the invention results in unexpected results unlike in solvent diluted systems. p.7. 
See arguments above regarding bodily incorporation of Luo. 
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection discloses the teachings of Glatkowski/Heintz and Luo. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712